Citation Nr: 9900874	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for the veterans 
service connected hypertension, currently assigned a 10 
percent evaluation.

2. Entitlement to an increased evaluation for the veterans 
service connected cervical disc syndrome, currently 
assigned a 10 percent evaluation.

3. Entitlement to an increased (compensable) evaluation for 
the veterans service connected peptic ulcer disease, 
currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The veteran had active duty from June 1967 to November 1970 
and from July 1972 to January 1989.


The veteran was scheduled for a formal hearing before a 
member of the Board sitting at the regional office (RO) in 
November 1998.  The veteran failed to appear for this 
scheduled hearing.  However, there is evidence to indicated 
that the letter informing him of the hearing was not mailed 
to him until after the scheduled date of the hearing.  The 
veteran also indicated that he did not get his notice to 
report for his hearing until after the hearing was to be 
held.  He asked to be scheduled for a video conference 
hearing as soon as possible.  To ensure full compliance with 
due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

The RO should schedule a video conference 
hearing with a member of the Board as 
soon as possible.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
